The plaintiff in error, Fender Polk, was convicted at the January, 1914, term of the county court of Grady county on an information which charged the unlawful furnishing of intoxicating liquor, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days.
The Attorney General has filed the following confession in error in this case:
"In this case the charging part of the information is excepted to. It reads as follows:
"`That on or about the said day and date and in said county and state, the said Fender Polk, then and there being, did then and there, wilfully and unlawfully furnish and deliver, certain spirituous and intoxicating liquors, to-wit: whisky, to one Dinkey Smith, contrary to the form of the statutes in such cases made and provided and against the peace and dignity of the state.'
"This information does not comply with the law of this state as laid down by this court in the following cases, to-wit: Okla. Cr. 6-492; 9-532; Jenkins v. State, 145 P. 500; Finley v. State, 145 P. 1107.
"We, therefore, confess error and consent that the cause be reversed by this court."
The confession is sustained and the cause reversed and remanded with directions to grant a new trial.